COMMUNITY FINANCIAL CORPORATION June 30, Dear Fellow Stockholder: On behalf of the Board of Directors and management of Community Financial Corporation, we cordially invite you to attend the annual meeting of Community Financial Corporation stockholders.The meeting will be held at 6:30 p.m., local time, on July 30, 2008, at our executive offices located at 38 North Central Avenue, Staunton, Virginia 24401.The annual meeting will include management’s report to you on our fiscal year 2008 financial and operating performance. The matters expected to be acted upon at the meeting are described in the accompanying notice of annual meeting of stockholders and proxy statement.An important aspect of the annual meeting process is the annual stockholder vote on corporate business items.I urge you to exercise your rights as a stockholder to vote and participate in this process. Whether or not you plan to attend the annual meeting, please read the enclosed proxy statement and then complete, sign and date the enclosed proxy and return it in the accompanying postpaid return envelope as promptly as possible.This will save Community Financial additional solicitation expenses and will ensure that your shares are represented at the annual meeting. On behalf of your Board of Directors and management, I want to thank you for your attention to this important matter and express my appreciation for your confidence and support. Very truly yours, /s/ James R. Cooke, Jr. James R.
